Case 20-43963            Doc 51      Filed 08/27/20 Entered 08/27/20 09:52:09                     Main Document
                                                  Pg 1 of 4


                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

    In re:                             )
                                       )   Chapter 11
    GARBANZO MEDITERRANEAN             )
    GRILL, LLC, et al.,                )   Case No.: 20-43963-399
                                       )
                           Debtors.    )   Jointly Administered
                                       )
                                       )   Related Docket No. 8
                   FINAL ORDER AUTHORIZING THE DEBTORS TO
                 PAY PRE-PETITION WAGES, SALARIES, BONUSES,
              REIMBURSABLE EMPLOYEE EXPENSES AND MEDICAL
           AND OTHER EMPLOYEE BENEFITS, AND PAYMENT OF POST-
     PETITION WAGES TO INSIDERS IN THE ORDINARY COURSE OF BUSINESS

             Upon the motion (the “Motion”)1 of Garbanzo Mediterranean Grill, LLC and its affiliated

debtors in the above-captioned chapter 11 cases, as debtors and debtors in possession (collectively,

the “Debtors”), for entry of an order authorizing payment of pre-petition wages, salaries, bonuses,

reimbursable employee expenses and medical and other employee benefits, and to authorize

payment of post-petition wages to insiders in the ordinary course of business, all as more fully set

forth in the Motion; and upon consideration of the Park Declaration; and this Court having

jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157

and 1334; and consideration of the Motion and the requested relief being a core proceeding

pursuant to 28 U.S.C. § 157(b); and it appearing that venue is proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409; and the Debtors having represented that due and sufficient notice of

the Motion under the circumstances was provided; and a hearing having been held by this Court

on August 17, 2020 (the “Hearing”); and upon the record made at the Hearing; and this Court

having found good and sufficient cause appearing therefor, it is hereby ORDERED that the

Motion is GRANTED in that:


1
    Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Motion.
Case 20-43963       Doc 51     Filed 08/27/20 Entered 08/27/20 09:52:09                Main Document
                                            Pg 2 of 4


       1.      The Debtors are authorized, but not directed, pursuant to sections 105(a), 363(b)

and 507(a) of the Bankruptcy Code to (i) pay, in their discretion, obligations incurred, directly or

indirectly, relating to the Pre-Petition Employee Claims, including to Insider Employees; provided

that the Debtors shall not pay any Employee more than the $13,650.00 amount allowed by 11

U.S.C. § 507 on account of such obligations; (ii) pay, in their discretion, obligations incurred,

directly or indirectly, relating to the post-petition salaries of Insider Employees.

       2.      The Debtors are authorized, but not directed, pursuant to sections 105(a), 363(b)

and 507(a) of the Bankruptcy Code to maintain and continue to honor and pay on a post-petition

basis, in their discretion, amounts with respect to the Debtors’ business practices, programs, and

policies for their employees as such were in effect as of the commencement of these chapter 11

cases and as may be modified or supplemented from time to time in the ordinary course of business.

       3.      The Banks are authorized to receive, process, honor, and pay any and all checks

issued, or to be issued, and electronic funds transfers requested, or to be requested, by the Debtors

relating to such obligations, to the extent that sufficient funds are on deposit in available funds in

the applicable bank accounts to cover such payments. The Banks are authorized to accept and rely

on all representations made by the Debtors with respect to which checks, drafts, wires or automated

clearing house transfers should be honored or dishonored in accordance with this or any other

order of this Court, whether such checks, drafts, wires or transfers are dated prior to, on or

subsequent to the Petition Date, without any duty to inquire otherwise.

       4.      The Debtors are authorized, but not directed, to issue new post-petition checks, or

effect new electronic funds transfers, and to replace any pre-petition checks or electronic fund

transfer requests that may be lost or dishonored or rejected as a result of the commencement of the

Debtors’ chapter 11 cases with respect to any pre-petition amounts that are authorized to be paid


                                                  2
Case 20-43963        Doc 51     Filed 08/27/20 Entered 08/27/20 09:52:09             Main Document
                                             Pg 3 of 4


pursuant to this Order.

        5.       To the extent that a non-insider employee is terminated after the Petition Date, the

Debtors are authorized to pay as an administrative expense claim the portion of any severance that

accrued from the Petition Date through the date of termination.

        6.       Nothing contained in the Motion or this Order or any payment made pursuant to

the authority granted by this Order is intended to be or shall be deemed as (i) an admission as to

the validity of any claim against the Debtors, (ii) a waiver of the Debtors’ or any party in interest’s

rights to dispute the amount of, basis for, or validity of any claim, (iii) a waiver of the Debtors’

rights under the Bankruptcy Code or any other applicable nonbankruptcy law, (iv) an agreement

or obligation to pay any claims, (v) a waiver of any claims or causes of action which may exist

against any creditor or interest holder, or (vi) an approval, assumption, adoption, or rejection of

any agreement, contract, lease, program, or policy under section 365 of the Bankruptcy Code.

        7.       Notice of the Motion is adequate under Bankruptcy Rule 6004(a).

        8.       Notwithstanding the provisions of Bankruptcy Rule 6004(h), this Order shall be

immediately effective and enforceable upon its entry.

        9.       The Debtors are authorized to take all actions necessary or appropriate to carry out

the relief granted in this Order.

        10.      Not later than two (2) business days after the date of this Order, the Debtors shall

serve a copy of the Order and shall file a certificate of service no later than twenty-four (24) hours

after service.

DATED: August 27, 2020
St. Louis, Missouri 63102                        Barry S. Schermer
cke                                              United States Bankruptcy Judge




                                                  3
Case 20-43963    Doc 51     Filed 08/27/20 Entered 08/27/20 09:52:09   Main Document
                                         Pg 4 of 4




Order Prepared By:

Robert E. Eggmann, #37374MO
Thomas H. Riske, #61838MO
Danielle Suberi, #59688MO
CARMODY MACDONALD P.C.
120 S. Central Avenue, Suite 1800
St. Louis, Missouri 63105
Telephone: (314) 854-8600
Facsimile: (314) 854-8660
Email: ree@carmodymacdonald.com
       thr@carmodymacdonald.com
       das@carmodymacdonald.com

Counsel to the Debtors and Debtors
in Possession




                                           4
